DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered. Claims 1-20 remain pending.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0076629 A1) in view of Anderson et al. (US 2015/0099252 A1) and Holohan (US 2017/0177930 A1).
	Regarding claims 1 and 11, Kim discloses a guidance system (as per claim 1) and method (as per claim 11) for action postures, comprising:
a first skeleton recognition model, wherein the first skeleton recognition model generates a standard skeleton video according to a standard action posture video, wherein the standard action posture video comprises a standard specific action posture of a person, and the standard skeleton video comprises a plurality of skeleton images for standard specific action posture corresponding to the standard specific action posture (Par. 19 – skeletal information extraction unit extracts a skeleton information sequence; also see Fig. 1, step S100); and
an editing device which generates at least one action posture guidance information corresponding to the skeleton images for standard specific action posture (e.g. Fig. 6, step S200 – dance attribute information generated);
a storage device, wherein the storage device stores the skeleton images for standard specific action posture and the at least one action posture guidance information corresponding to the skeleton images for standard specific action posture (step S200 – dance motion attributes stored in DB); and
a processing circuit, coupled to the storage device, wherein the processing circuit comprises an action guidance module to provide the at least one posture guidance information (step S500 – display choreographic data – Par. 83) (as per claims 1 and 11).
To the extent that Kim does not explicitly disclose the editing device receives a command of an editor who performing information marking on the standard skeleton video to generate the guidance information (as per claims 1 and 11), Anderson discloses (see Par. 56) a similar system wherein an editor (author) performs information marking on a standard skeleton video in order to generate posture guidance information (e.g. in a baseball embodiment, author clicks on one or more joints of a skeleton movement to specify the important joints, thereby providing guidance to a user; see Par. 56). Accordingly, it would have obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Kim by allowing an editor to provide commands to perform information marking on the standard skeleton video and provide guidance information, as taught by Anderson, to obtain predictable results of providing more accurate and tailored guidance and feedback to the user.
The combination of Kim and Anderson does not appear to explicitly disclose one of the at least one action posture guidance information is provided to a user according to a comparison result generated by a skeleton comparison module (as per claims 1 and 11). However, Holohan discloses a similar system for comparison a skeleton image of a user performing a movement to a skeleton reference image, wherein posture guidance information is provided according to a comparison result of the images (see e.g. Par. 73 – comparison is performed, deviations are determined, and recommendations are delivered to the user according to the comparison and the user’s skill level). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Kim and Anderson by providing Anderson’s guidance information according to a comparison result, as suggested by Holohan, to obtain predictable results of helping the user more precisely understand the differences between their movement and the reference movement. 

Regarding claims 2-6, 8-10, 12-16 and 18-20, Kim in view of Anderson further discloses a communication module, wherein the communication module receives the standard action posture video (Kim - similar motion search module 133) (as per claims 2 and 12),
a guidance knowledge base for storing the skeleton images for standard specific action posture and the at least one action posture guidance information corresponding to the skeleton images for standard specific action posture (Kim - dance motion DB 110) (as per claims 3 and 13),
a capturing device, wherein the capturing device captures a user action posture of a user to generate a user live streaming (Kim - Par. 54);
a second skeleton recognition model, wherein the second skeleton recognition model generates a user action posture skeleton video according to the user live streaming, wherein the user live streaming comprises a user specific action posture of the user, and the user action posture skeleton video comprises a plurality of skeleton pictures for user specific action posture corresponding to the user specific action posture (Kim, Par. 54);
a skeleton comparison module, wherein the skeleton comparison module compares the skeleton pictures for user specific action posture with the skeleton images for standard specific action posture to generate a comparison result (Kim, similarity determination – Par. 53); and
a display, wherein the action guidance module selects one of the action posture guidance information from the guidance knowledge base according to the comparison result, and the display shows the selected action posture guidance information (Kim - Par. 53, Fig. 4) (as per claims 4 and 14), 
the selected action posture guidance information comprises at least one of a position guidance information, an angle guidance information, a time guidance information and a speed guidance information (Kim, Fig. 5) (as per claims 5 and 15),
the comparison result comprises at least one of a position comparison result, an angle comparison result, a time comparison result and a speed comparison result (Kim - Fig. 5; Par. 53) (as per claims 6 and 16),
an exercise repetition calculation module, wherein the exercise repetition calculation module records an exercise repetition when the position comparison result does not exceed a position threshold and the angle comparison result does not exceed an angle threshold (Kim - Par. 67-68) (as per claims 8 and 18), 
the editing device comprises an operation interface on which a standard skeleton video is displayed, providing the editor to select one of the skeleton images for standard specific action posture from the standard skeleton video and further to perform information marking on the selected skeleton image for standard specific action posture, wherein a skeleton in the skeleton image for standard specific action posture comprises a plurality of limbs and a plurality of joints, and the information mark comprises a position mark or a time mark on any of the limbs, or an angle mark on any of the joints and the limb connected thereto (Anderson – Par. 56) (as per claims 9 and 19), and
the operation interface further provides the editor to edit the action posture guidance information according to the information mark (Kim, Fig. 5) (as per claims 10 and 20).

6.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0076629 A1) in view of Anderson et al. (US 2015/0099252 A1) and Holohan (US 2017/0177930 A1), and further in view of Thielen et al. (US 2018/0374383 A1).
Regarding claims 7 and 17, to the extent that the combination of Kim, Anderson and Holohan does not explicitly disclose when the position comparison result does not exceed a position threshold, the angle comparison result does not exceed an angle threshold, the time comparison result does not exceed a time threshold and the speed comparison result does not exceed a speed threshold, the action guidance module does not select any of the action posture guidance information, and the display shows a prompt information to indicate that the user’s action posture is correct, Thielen discloses a similar system for analyzing dance movements that includes determining and informing whether a user’s dance movement posture is correct with respect to a target (Par. 41), based on position (Par. 37) angle (Par. 36) and speed (Par. 42). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Kim, Anderson and Holohan by utilizing Kim’s searching system to compare user movements to the database movements for correctness, to obtain predictable results of information the user whether certain movements are being performed correctly. 

Response to Arguments
7.	Applicant’s arguments filed 08 August 2022 with respect to the section 103 rejection of claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715